FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           APRIL 20, 2021
                                                                     STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2021 ND 67

In the Interest of A.G., a child


Eric Hetland, Kidder County State's Attorney,          Petitioner and Appellee
    v.
A.G., child; unknown father,                                      Respondents
    and
E.G., mother,                                       Respondent and Appellant

                                   No. 20210075

Appeal from the Juvenile Court of Kidder County, Southeast Judicial District,
the Honorable Jay A. Schmitz, Judge.

AFFIRMED.

Per Curiam.

Eric B. Hetland, State’s Attorney, Steele, ND, for petitioner and appellee.

Mary E. Depuydt, Wishek, ND, for respondent and appellant.
                              Interest of A.G.
                               No. 20210075

Per Curiam.

[¶1] E.R.G., the mother, appeals from a juvenile court order terminating her
parental rights to A.G. On appeal, the mother argues the juvenile court abused
its discretion by denying her request for a continuance and the court erred by
finding there was clear and convincing evidence to terminate her parental
rights. We conclude the court did not abuse its discretion by denying the
mother’s request for a continuance. The court found there is clear and
convincing evidence the child was abandoned and is a deprived child. There is
clear and convincing evidence supporting the court’s finding that the child has
been abandoned. We conclude the court’s findings are supported by clear and
convincing evidence, are not clearly erroneous, and support termination of
E.R.G.’s parental rights. We summarily affirm under N.D.R.App.P. 35.1(a)(2),
(4), and (7); see In re Adoption of A.S., 2018 ND 265, ¶ 16, 920 N.W.2d 301
(holding it was unnecessary to consider whether the district court erred in
finding parent abandoned children because we affirmed the court’s alternate
findings on deprivation, which support the legal requirements for terminating
parental rights).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1